Exhibit 10.25

AMENDMENT NO. 1 TO THE COMMERCIALIZATION AGREEMENTS

Animas Corporation, a Delaware Corporation, having a principal place of business
at 200 Lawrence Drive, West Chester, PA 19380 (“Animas”) and DexCom, Inc., a
Delaware corporation, having a principal place of business at 6340 Sequence
Drive, San Diego, CA 92121 (“DexCom”), are parties to the Commercialization
Agreement dated July 31, 2008 (the “US Commercialization Agreement”) and the OUS
Commercialization Agreement dated January 12, 2009 (the “OUS Commercialization
Agreement”). Capitalized terms not defined in this Amendment No. 1 to the
Commercialization Agreements (the “Amendment”) shall have the meanings given to
them in the US Commercialization Agreement or OUS Commercialization Agreement,
as applicable.

WHEREAS, simultaneously herewith, the parties are entering into an amendment to
their Amended and Restated Joint Development Agreement dated January 12, 2009
(as amended, the “Joint Development Agreement”) in order to conduct some
additional development work on the Hybrid Transmitter (as defined in the Joint
Development Agreement and hereinafter the “Hybrid Transmitter”); and

WHEREAS, the parties desire to amend each of the US Commercialization Agreement
and the OUS Commercialization Agreement in order to reflect certain changes
related to the Hybrid Transmitter as well as other commercial matters;

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Changes to Definitions:

(a) The definition of “Transmitter” in both the US Commercialization Agreement
and the OUS Commercialization Agreement is hereby amended to include, without
limitation, the Hybrid Transmitter.

(b) The definitions of “Embedded System,” “Sensor,” “Software” and “Transmitter
in the US Commercialization Agreement are hereby amended to add the following
text at the end of such definitions: “, including any improvements and successor
products included as part of the Integrated System pursuant to Section 2 of the
Joint Development Agreement.”

(c) The definition of “Enabled Pump” in the US Commercialization Agreement is
hereby amended to add the following text at the end of such definition: “, and
each future insulin pump system, if any, developed by Animas for use as part of
an Integrated System.”

(d) The definition of “Integrated System” in the US Commercialization Agreement
is hereby amended to add the following text at the end of the first sentence of
such definition: “and any future such system developed under the Joint
Development Agreement.”

2. The second sentence of Section 2.02(a) of the US Commercialization Agreement
is hereby amended and restated in its entirety as follows: “For the avoidance of
doubt, the license granted by this Section 2.02(a) shall extend during the term
of this Agreement and shall survive any



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

termination of this Agreement until such time as (i) Animas decides, in its sole
discretion, to discontinue marketing and sales of the Enabled Pump (or successor
product) and (ii) Animas fulfills all customer service and warranty obligations
with respect to such Enabled Pumps.”

3. The US Commercialization Agreement is hereby amended to add a new section
2.05 as follows:

“2.05 Hybrid Transmitter Exclusivity. Without the prior written consent of
Animas, DexCom shall not, directly or indirectly, sell or provide any rights
(including by means of a license) to the Hybrid Transmitter or any derivative
transmitter product utilizing [*****] to any third party or its Affiliates
(including any third party that may acquire all or part of DexCom’s business)
that makes or sells devices in the Territory that are capable of delivering
insulin continuously and subcutaneously.”

4. The OUS Commercialization Agreement is hereby amended to add a new section
2.04 as follows:

“2.04 Hybrid Transmitter Exclusivity. Without the prior written consent of
Animas, DexCom shall not, directly or indirectly, sell or provide any rights
(including by means of a license) to the Hybrid Transmitter or any derivative
transmitter product utilizing [*****] to any third party or its Affiliates
(including any third party that may acquire all or part of DexCom’s business)
that makes or sells devices in the Territory that are capable of delivering
insulin continuously and subcutaneously. Nothing in this Section 2.04 shall
limit any of DexCom’s obligations under Section 2.01(e).”

5. Sections 5.01(a) and (c) of the US Commercialization Agreement are hereby
amended and restated in their entirety as follows:

“(a) Each party shall determine in its sole discretion whether the Integrated
System shall be launched commercially in the Territory. If the parties disagree,
they will refer the disagreement to the President of Animas and the President
and CEO of DexCom for discussion. If such officers are not able to reach an
agreement within [*****]of the referral to them of the disagreement, neither
party will be obligated to launch the Integrated System in the Territory. If the
parties agree upon the commercial launch of the Integrated System in the
Territory, the Commercialization Steering Committee will be responsible for
selecting the Commercial Launch Date. Notwithstanding the foregoing, if Animas
desires to launch the Integrated System in the Territory and DexCom does not,
then, subject to Animas’ fulfillment of its financial responsibilities under
Section 3.2 of the Joint Development Agreement, Animas may proceed with such
launch, and DexCom shall use its commercially reasonable efforts to support such
launch throughout the Term of this Commercialization Agreement, including by
supplying Sensors and Transmitters to users of the Integrated System and
otherwise fulfilling its obligations under this Commercialization Agreement.”

“(c) DexCom shall be solely responsible for the sales of the Starter Kits,
Sensors and Transmitters and shall determine the pricing of the Sensors and
Transmitters in its sole discretion. Notwithstanding the foregoing, the
Commercialization Steering Committee may establish a framework under which the
Animas sales organization shall distribute the



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Transmitter. The pricing of the Starter Kits shall be determined in accordance
with Section 3.03. DexCom shall determine in its sole discretion and in
accordance with its normal business practices the amount of resources that it
shall expend on sales activities for Integrated System (subject to the
obligation to support the commercial launch of the Integrated System in
accordance with Section 5.01(a)). Following the commercial launch of the
Integrated System, DexCom shall make Sensors available for sale to purchasers of
the Integrated System that are compatible with the Hybrid Transmitter for a
period beginning on such launch and lasting [*****] (unless DexCom agrees to a
longer period) following the first commercial sale of DexCom’s first Transmitter
released subsequently to the Hybrid Transmitter (“Next-Gen Transmitter”);
provided, that if the Next-Gen Transmitter has not been launched prior to the
expiration or termination of this Commercialization Agreement, then DexCom shall
make Sensors available for sale to purchasers of the Integrated System for a
period of [*****] (unless DexCom agrees to a longer period) from the date of
expiration or termination (such period of Sensor supply being the “Sensor Supply
Period”). For the avoidance of doubt, the supply obligation set forth in the
immediately prior sentence shall survive any expiration or termination of this
Agreement.”

6. Section 5.01(a) of the OUS Commercialization Agreement is hereby amended to
add the following text at the end:

“Following the commercial launch of the Integrated System, DexCom shall supply
Sensors that are compatible with the Hybrid Transmitter for a period beginning
on such launch and lasting [*****] (unless DexCom agrees to a longer period)
following the first commercial sale of DexCom’s Next-Gen Transmitter; provided,
that if the Next-Gen Transmitter has not been launched prior to the expiration
or termination of this Commercialization Agreement, then DexCom shall supply
such Sensors for a period of [*****] (unless DexCom agrees to a longer period)
from the date of expiration or termination (such period of Sensor supply being
the “Sensor Supply Period”). For the avoidance of doubt, the supply obligation
set forth in the immediately prior sentence shall survive any expiration or
termination of this Agreement.”

7. Section 6.06 of the US Commercialization Agreement is hereby amended to add
the following text at the end:

“The parties’ obligations under the Quality Agreement shall survive termination
of this Agreement to the extent necessary to allow each party to fulfill any
post-termination customer service, warranty and regulatory obligations with
respect to the Integrated System, and they shall reasonably cooperate with one
another to allow each such party to fulfill such obligations, including by
providing any information reasonably requested by a party. In addition,
following termination of this Agreement, DexCom will continue to perform its
regulatory obligations regarding the Integrated System such that Animas is able
to continue to sell and promote the Enabled Pump. DexCom shall also prepare and
file, at Animas’ expense, all required PMA supplements modifying the Integrated
System as approved at the time of termination of this Agreement solely to
accommodate changes affecting the safety and efficacy of the Enabled Pump (as
opposed to feature changes).”

8. Section 6.06 of the OUS Commercialization Agreement is hereby amended to add
the following text at the end:



--------------------------------------------------------------------------------

“The parties’ obligations under the Quality Agreement shall survive termination
of this Agreement to the extent necessary to allow each party to fulfill any
post-termination customer service, warranty and regulatory obligations with
respect to the Integrated System, and they shall reasonably cooperate with one
another to allow each such party to fulfill such obligations, including by
providing any information reasonably requested by a party. In addition,
following termination of this Agreement, DexCom will continue to perform its
regulatory obligations regarding the Integrated System such that Animas is able
to continue to sell and promote the Enabled Pump. DexCom shall also prepare and
file, at Animas’ expense, all required regulatory amendments modifying the
Integrated System as approved at the time of termination of this Agreement
solely to accommodate changes affecting the safety and efficacy of the Enabled
Pump (as opposed to feature changes).”

9. Article 10 of the US Commercialization Agreement is hereby amended and
restated in its entirety as follows:

“The initial term of this Commercialization Agreement shall commence upon
execution and extend for 3 years (the “Initial Term”) from the Commercial Launch
Date, but no later than 3 years after December 31, 2010. At the end of the
fourth year of the Initial Term, an additional year shall be added to the Term,
unless either party gives the other party written notice prior to that date that
it intends to terminate this Commercialization Agreement at the end of the
Initial Term. Thereafter, a year shall automatically be added to the end of the
then current Term at such date as is one year prior to the end of the then
current term, unless either party gives the other party written notice by such
date that it desires to terminate this Commercialization Agreement at the end of
such Term. The Initial Term along with any extensions shall be referred to in
this Commercialization Agreement as the “Term.””

10. Article 10 of the OUS Commercialization Agreement is hereby amended and
restated in its entirety as follows:

“The initial term of this Commercialization Agreement shall commence upon
execution and extend for 3 years (the “Initial Term”) from the Commercial Launch
Date, but no later than 3 years after December 31, 2010. At the end of the
fourth year of the Initial Term, an additional year shall be added to the Term,
unless either party gives the other party written notice prior to that date that
it intends to terminate this Commercialization Agreement at the end of the
Initial Term. Thereafter, a year shall automatically be added to the end of the
then current Term at such date as is one year prior to the end of the then
current term, unless either party gives the other party written notice by such
date that it desires to terminate this Commercialization Agreement at the end of
such Term. The Initial Term along with any extensions shall be referred to in
this Commercialization Agreement as the “Term.””

11. The first sentence of Section 11.05(b) of the US Commercialization Agreement
is hereby amended and restated in its entirety as follows:

“On expiration or termination of this Agreement, Animas shall be permitted to
sell and promote Enabled Pumps that bear the DexCom Trademarks until the end of
the Sensor Supply Period.”



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

12. The first sentence of Section 11.05(b) of the OUS Commercialization
Agreement is hereby amended and restated in its entirety as follows:

“On expiration or termination of this Agreement, Animas shall be permitted to
sell and promote: (i) Enabled Pumps that bear the DexCom Trademarks until the
end of the Sensor Supply Period and (ii) Sensors and Transmitters that bear the
DexCom Trademarks for a period of [*****] (or such longer period as the
Commercialization Steering Committee may agree upon).”

13. Section 18.06 of the US Commercialization Agreement is hereby amended by
adding the following sentence at the end:

“Subject to the foregoing sentence, this Commercialization Agreement shall bind
and inure to the benefit of the parties hereto and each of their respective
successors and assigns.”

14. Section 18.12 of the US Commercialization Agreement is hereby amended by
adding Section 3.04 to the list of sections that survive termination.

15. Other than as expressly modified by this Amendment No. 1, the US
Commercialization Agreement and the OUS Commercialization Agreement shall remain
unchanged and in full force and effect.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
signed by duly authorized officers or representatives as of the date first above
written.

 

DEXCOM, INC.     ANIMAS CORPORATION By:  

/s/ Steven R. Pacelli

    By:  

/s/ Eric Schwartz

Print Name:  

Steven R. Pacelli

    Print Name:  

Eric Schwartz

Title:  

Chief Administrative Officer

    Title:  

V.P. & General Counsel

Date:  

July 30, 2009

    Date:  

July 30, 2009